DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               LOUIS ADAMS,
                                 Appellant,

                                     v.

  HIGHLAND HOUSE OF PALM BEACH CONDO ASSOCIATION, INC.
                        Appellee.

                               No. 4D21-2775

                          [November 23, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Howard K. Coates, Jr., Judge; L.T. Case No.
502019CA013422XXXXMB.

  Esther A. Zaretsky of the Law Office of Esther A. Zaretsky, West Palm
Beach, for appellant.

   Robert Rivas of Sachs Sax Caplan, P.L., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.